Exhibit 10.1

 

[g238741kmi001.gif]FIRST AMENDMENT TO FORBEARANCE AGREEMENT

 

This AMENDMENT NO. 1 TO FORBEARANCE AGREEMENT dated as of November 23, 2015
(this “Amendment”), is entered into by and among each lender under the Credit
Agreements executing a counterpart hereof (the “Subject Lenders”), JPMorgan
Chase Bank, N.A. as an Agent under the Dex East Credit Agreement, the Dex West
Credit Agreement and the SuperMedia Credit Agreement and Deutsche Bank Trust
Company Americas, as an Agent under the RHDI Credit Agreement, each in its
capacity as an Agent, and Dex Media, Inc., Dex Media East, Inc., Dex Media
Holdings, Inc., Dex Media Service LLC, Dex Media West, Inc., Dex One Digital,
Inc., Dex One Service, Inc., R.H. Donnelley Inc., R.H. Donnelley APIL, Inc.,
R.H. Donnelley Corporation, SuperMedia Inc., SuperMedia LLC, and SuperMedia
Sales Inc. (collectively, the “Company” and each a “Company Party”).  The
Subject Lenders, the Agents, and the Company, are hereinafter referred to
collectively as the “Parties.”  Unless otherwise defined herein, all defined
terms used in this Amendment shall have the meanings ascribed to such terms in
the Forbearance Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Company has entered into the Forbearance Agreement, dated as of
October 30, 2015, with the other Parties (as amended, supplemented or otherwise
modified and in effect from time to time, the “Forbearance Agreement”);

 

WHEREAS, Section 1(a) of the Forbearance Agreement defines the Forbearance
Termination Date as the earlier of (i) 11:59 p.m. (New York time) on November
23, 2015 and (ii) the occurrence of a Termination Event;

 

WHEREAS, the Forbearance Agreement shall automatically terminate on and after
the Forbearance Termination Date, as set forth in Section 2(b) of the
Forbearance Agreement; and

 

WHEREAS, the Subject Lenders (which as of the date hereof collectively hold more
than 50% of the aggregate outstanding principal amount of Loans under each of
the Dex East Credit Agreement, the Dex West Credit Agreement, the RDHI Credit
Agreement, and the SuperMedia Credit Agreement) and the other Parties desire to
enter into this Amendment to extend the termination date set forth in Section
1(a) of the Forbearance Agreement upon the terms and conditions set forth
herein.

 

NOW THEREFORE, in consideration of the premises and mutual agreements contained
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Amendment.  The Parties hereto agree that the Forbearance
Agreement is hereby amended effective as of the Effective Date (as defined
below) as follows:

 

(a)           The definition of “Forbearance Termination Date” in Section 1(a)
of the Forbearance Agreement is hereby deleted and replaced in its entirety with
the following:

 

“Forbearance Termination Date” means the earlier of (i) 11:59 p.m. (New York
time) on December 14, 2015 and (ii) the occurrence of a Termination Event.”

 

--------------------------------------------------------------------------------


 

2.             Conditions to Effectiveness.  This Amendment shall become
effective and be deemed effective as of the date (the date of such effectiveness
being referred to as the “Effective Date”) upon the satisfaction (or waiver by
each of the Agents and the Subject Lenders constituting Required Lenders under
each of the Credit Agreements) of the following conditions:

 

(a)           Counterparts.  Receipt by the Agents of counterparts of this
Amendment executed by each Company Party and the Subject Lenders constituting
the Required Lenders under and as defined in each of the Credit Agreements as of
the date hereof.

 

(b)           No Default.  No Default or Event of Default (each as defined under
each of the Credit Agreements) other than the Specified Events of Defaults shall
have occurred and be continuing.

 

(c)           No Termination Event.  No Termination Event shall have occurred
and be continuing.

 

(d)           Representations and Warranties.  As of the Effective Date, the
representations and warranties contained in this Amendment, the Credit
Agreements and in each other Loan Document (other than with respect to the
Specified Events of Default) shall be true and correct in all material respects
(or in any respect to the extent such representation or warranty is qualified by
materiality) on and as of the Effective Date as if made on and as of the
Effective Date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (or in any
respect to the extent such representation or warranty is qualified by
materiality) on and as of such earlier date.

 

3.             Representations and Warranties. To induce the Agents and the
Subject Lenders to enter into this Amendment, each Company Party hereby
represents and warrants as of the date hereof:

 

(a)           Duly Organized.  Each Company Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all requisite power and authority to execute, deliver, and
perform this Amendment.

 

(b)           Authority.  The execution, delivery, and performance by each
Company Party of this Amendment (i) have been duly authorized by all necessary
corporate or limited liability company and, if required, stockholder or member
action on the part of such Company Party, (ii) does not and will not violate any
applicable law or regulation applicable to such Company Party or the charter,
limited liability company agreement, by-laws or other organizational documents
of such Company Party or any order of any Governmental Authority, (iii) does not
require any consent or approval of, registration or filing with (other than any
disclosure filing), or any other action by, any Governmental Authority, except
as have been made or obtained or made and are in full force.

 

(c)           Binding Obligation.  This Amendment constitutes the legal, valid,
and binding obligation of each Company Party, enforceable against such Company
Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization,

 

2

--------------------------------------------------------------------------------


 

moratorium, or similar laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

4.             Payment Blockage.  Each Company Party hereby acknowledges that on
November 4, 2015, the Agents delivered a Blockage Notice (as defined in the
Indenture) to the indenture trustee to the holders of the Subordinated Notes
thereby commencing a Payment Blockage Period (as defined in the Indenture),
which Payment Blockage Period remains in full force and effect.

 

5.             Miscellaneous.  Except as expressly set forth herein, the
Forbearance Agreement is and shall remain unchanged and in full force and
effect, and nothing contained in this Amendment shall, by implication or
otherwise, limit, impair, constitute a waiver of, or otherwise affect the rights
of the Agents or the Subject Lenders, or shall alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Forbearance Agreement.

 

6.             Survival.  This Amendment shall be binding upon and inure to the
benefit of and be enforceable by the successors and permitted assigns of the
parties hereto.

 

7.             Governing Law.  This Amendment shall be governed by and construed
in accordance with the law of the State of New York.

 

8.             Counterparts.  This Amendment may be executed by one or more of
the parties on any number of separate counterparts (including by electronic
transmission of signature pages hereto), and all of such counterparts taken
together shall be deemed an original and to constitute one and the same
instrument.

 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first written above.

 

 

COMPANY:

 

 

 

DEX MEDIA, INC.

 

DEX ONE DIGITAL, INC.

 

DEX MEDIA EAST, INC.

 

DEX MEDIA HOLDINGS, INC.

 

DEX MEDIA SERVICE LLC

 

DEX MEDIA WEST, INC.

 

DEX ONE SERVICE, INC.

 

R.H. DONNELLEY INC.

 

R.H. DONNELLEY APIL, INC.

 

R.H. DONNELLEY CORPORATION

 

SUPERMEDIA INC.

 

SUPERMEDIA LLC

 

SUPERMEDIA SALES INC.

 

 

 

 

 

By:

/s/ Andrew Hede

 

Name: Andrew Hede

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

AGENTS:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

 

In its capacities as Agent under the SuperMedia Credit Agreement, the Dex East
Credit Agreement and the Dex West Credit Agreement and as a Lender

 

 

 

By:

/s/ Neil R. Boylan

 

Name: Neil R. Boylan

 

Title: Managing Director

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

 

 

As Agent under the RHDI Credit Agreement

 

 

 

By:

/s/ Benjamin South

 

Name: Benjamin South

 

Title: Vice President

 

 

 

 

 

By:

/s/ Peter Cucchiara

 

Name: Peter Cucchiara

 

Title: Vice President

 

 

 

SUBJECT LENDERS

 

--------------------------------------------------------------------------------